

117 HRES 301 IH: Honoring the life and legacy of Captain Michael D’Angelo Garigan for his service and devotion to his community.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 301IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Mrs. Greene of Georgia (for herself and Ms. Herrell) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the life and legacy of Captain Michael D’Angelo Garigan for his service and devotion to his community.Whereas Captain Michael D. Garigan was born on June 2, 1964, in Gordon County, Georgia, where he was a lifelong resident;Whereas Captain Garigan was born to a well-known and highly respected Gordon County family;Whereas Captain Garigan attended Calhoun public schools and went on to earn a bachelor of science degree in criminal justice from Jacksonville State University;Whereas Captain Garigan was an accomplished athlete, being a standout football player in high school and continuing to play football in college;Whereas Captain Garigan was an active member of his community, known for broadcasting high school football games on local radio and umpiring baseball and football games for local youth leagues;Whereas Captain Garigan was dedicated to his church and served as a deacon;Whereas Captain Garigan joined the Gordon County Sheriff’s Office in February 1989 and served uninterrupted for more than three decades;Whereas Captain Garigan served as a patrol deputy, detective, and coordinator for the Gordon County Sheriff’s Office’s D.A.R.E. program;Whereas during his time as coordinator for D.A.R.E., Captain Garigan mentored hundreds of young people;Whereas Captain Garigan rose steadily through the ranks of the Gordon County Sheriff’s Office and was decorated over a dozen times for exemplary police work;Whereas upon reaching the rank of captain, Captain Garigan was assigned commanding officer of the jail division;Whereas Captain Garigan was undeterred in serving his community and fulfilling his duties as commanding officer despite the jail’s hazardous conditions brought on by the COVID–19 pandemic;Whereas Captain Garigan was hospitalized on January 5, 2021, and diagnosed with COVID–19;Whereas following a courageous fight, Captain Garigan passed away in the line-of-duty on January 24, 2021;Whereas Captain Garigan is remembered as a devoted, brave, fair, and impartial man who served his community with kindness and humility for many years of his life; andWhereas it is fitting that the United States House of Representatives recognize him for his career and contributions toward public service: Now, therefore, be itThat the House of Representatives—(1)honors the life and legacy of Captain Michael D’Angelo Garigan for his—(A)lifelong commitment to his community;(B)over three decades of service in the Gordon County Sheriff’s Office; and(C)impact on the lives of thousands of young people;(2)extends its condolences to his wife, Mrs. Leslie D. Garigan, and his family;(3)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the family of Captain Garigan and the Gordon County Sheriff’s Office; and(4)commends Captain Garigan for his devotion to his family, community, church, and the Nation and its ideals.